DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to Amendments/Arguments filed on April 6, 2021.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 1/27/2021 has been considered by the examiner.

Priority
4.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
5.	Figure 1 should be designated by a legend such as --Prior Art—because only that which is old is illustrated. See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84©) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the 

Allowable Subject Matter
6.	Claim 1, 3-8 and 10-14 are allowed.

7.	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1 and 3-7, the prior art fails to disclose or suggest the emboldened and italicized features below:
An inverter system, comprising: 
a phase shift transformer configured to convert and output a phase and magnitude of a voltage input from a power supply; 
a plurality of unit power cells configured to output a phase voltage based on a voltage output from the phase shift transformer, 
wherein each unit power cell comprises: 
 	a first leg comprising a first switching element and a fourth switching element connected to each other electrically in series, a second switching element and a third switching element connected to each other electrically in series between a connection point between the first switching element and the fourth switching element and a smoother, and a first diode, a second diode, a third diode, and a fourth diode respectively connected to the first switching element, the second switching element, the 
 	a second leg comprising a fifth switching element and a sixth switching element connected to each other electrically in series and a fifth diode and a sixth diode respectively connected to the fifth switching element and the sixth switching element electrically in inverse-parallel and is connected to the first leg electrically in parallel, 
wherein a pole voltage of the unit power cell represents a first voltage level when the first switching element, the second switching element, and the sixth switching element are turned on and the third switching element, the fourth switching element, and the fifth switching element are turned off.

Regarding claims 8 and 10-14, the prior art fails to disclose or suggest the emboldened and italicized features below:
An inverter system, comprising: 
a phase shift transformer configured to convert and output a phase and magnitude of a voltage input from a power supply; and 
a plurality of unit power cells configured to output a phase voltage based on a voltage output from the phase shift transformer; 
wherein each unit power cell comprises a first leg and a second leg and the first leg comprises a first switching element, a second switching element, a third switching element, and a fourth switching element, a first diode, a second diode, a third diode, and a fourth diode respectively connected to the first switching element, the second switching element, the third switching element, and the fourth switching element and 
wherein a pole voltage of the unit power cell represents a first voltage level when the first switching element, the second switching element, and the sixth switching element are turned on and the third switching element, the fourth switching element, and the fifth switching element are turned off.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 

/GARY A NASH/Primary Examiner, Art Unit 2838